                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

ERIC A. TERRILL               ,                      §
                                                     §
       Plaintiff,                                    §
                                                     §
       v.                                            §       CASE NO. 4:19-cv-00531-ALM
                                                     §
UNITED REVENUE CORPORATION                           §
                                                     §
       Defendant.                                    §


  DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM


       Defendant United Revenue Corporation (“URC” or “Defendant”) files this Original

Answer to Plaintiff Eric A. Terrill’s (“Plaintiff”) Complaint and states as follows:

                                         I.
                    SPECIFIC RESPONSES TO PLAINTIFF’S COMPLAINT

       URC answers each of the numbered paragraphs in Plaintiff’s Complaint with the

corresponding subpart titles and paragraph numbers below.

                                     NATURE OF ACTION

       1.      URC admits that Plaintiff filed his Complaint against URC purporting to assert

claims under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, and the Texas Debt Collection

Act (“TDCA”), Chapter 392 Tex. Fin. Code. Except insofar as admitted herein, the allegations of

Paragraph 1 of the Complaint are denied.




DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO                                Page 1
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM
                                 JURISDICTION AND VENUE

       2.      URC denies that Plaintiff has any valid claim against URC and, therefore, subject

matter jurisdiction is not conferred upon this Court as no cognizable action has arisen under the

laws of the United States. Further, Paragraph 2 of the Complaint contains no allegations, but rather

legal conclusions, thus no response by URC is necessary. To the extent a response is necessary,

URC denies the allegations in Paragraph 2 of the Complaint.

       3.      URC denies that Plaintiff has any valid claim against URC and, therefore, venue is

not proper to bring such claims. URC admits that it transacts business in the Eastern District of

Texas. URC is without sufficient information to admit or deny whether Plaintiff resides in the

Eastern District of Texas. Except insofar as admitted herein, URC denies the allegations in

Paragraph 3, including without limitation, that Plaintiff has any valid claim against URC and venue

is proper.

                                            PARTIES

       4.      URC is without sufficient information to admit or deny Plaintiff’s contentions in

Paragraph 4 of the Complaint. Paragraph 4 of the Complaint contains legal conclusions or

arguments to which no response is required. To the extent a response is required, it is denied.

       5.      URC admits it is an entity in the business of appropriately and lawfully collecting

debts and that its principal office is located at 204 Billings, Suite 120, Arlington, Texas 76010.

       6.      URC admits it is an entity in the business of appropriately and lawfully collecting

debts. Paragraph 6 of the Complaint contains legal conclusions or arguments to which no response

is required. To the extent a response is required, and except insofar as admitted herein, the

allegations of Paragraph 6 of the Complaint are denied.




DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO                                      Page 2
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM
                       FACTS SUPPORTING CAUSES OF ACTION

       7.      URC admits that Plaintiff allegedly defaulted on a consumer debt. Except insofar

as admitted herein, the allegations in Paragraph 7 of the Complaint are denied.

       8.      URC admits it was referred Plaintiff’s debt. Except insofar as admitted herein, the

allegations in Paragraph 8 of the Complaint are denied.

       9.      URC admits that it has called the telephone number (469) XXX-5049. Except

insofar as admitted herein, URC denies the remaining allegations in Paragraph 9 of the Complaint.

       10.     URC is without sufficient information to admit or deny the allegations in Paragraph

10 of the Complaint, and therefore denies the same.

       11.     URC denies the allegations in Paragraph 11 of the Complaint.

       12.     Without a time or date of Plaintiff’s alleged demand, URC is without sufficient

information to admit or deny the allegations in Paragraph 10 of the Complaint, and therefore denies

the same.

       13.     URC denies the allegations in Paragraph 13 of the Complaint.

       14.     URC denies the allegations in Paragraph 14 of the Complaint.

       15.     URC denies the allegations in Paragraph 15 of the Complaint.

       16.     URC denies the allegations in Paragraph 16 of the Complaint.

       17.     URC denies the allegations in Paragraph 17 of the Complaint.

       18.     URC is without sufficient information to admit or deny the allegations in Paragraph

18 of the Complaint, and therefore denies the same.

       19.     URC denies the allegations in Paragraph 19 of the Complaint.

       20.     URC denies the allegations in Paragraph 20 of the Complaint.

       21.     URC admits that it has used a telephone dialing service. Except insofar as admitted

herein, URC denies the remaining allegations in Paragraph 21 of the Complaint.


DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO                                    Page 3
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM
       22.     URC admits that the telephone number (844) 640-4477 is associated with URC.

Except insofar as admitted herein, URC denies the remaining allegations in Paragraph 22 of the

Complaint.

       23.     URC denies the allegations in Paragraph 23 of the Complaint.

                                          DAMAGES

       24.     URC denies the allegations in Paragraph 24 of the Complaint.

       25.     URC denies that it has acted unfairly. URC is without sufficient information to

admit or deny the remaining allegations in Paragraph 25 of the Complaint, and therefore denies

the same.

       26.     URC denies the allegations in Paragraph 26 of the Complaint.

       27.     URC denies the allegations in Paragraph 27 of the Complaint.

   COUNT I - VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       28.     URC incorporates by reference its responses to Paragraphs 1-27 of the Complaint

as though fully set forth herein. Paragraph 28 of the Complaint contains legal conclusions or

arguments to which no response is required. To the extent a response is required, it is denied.

       29.     URC does not believe Paragraph 29 of the Complaint requires any response as it

contains no allegations against or related to URC. To the extent Paragraph 29 of the Complaint

contains allegations requiring a response, URC denies those allegations.

       30.     URC does not believe Paragraph 30 of the Complaint requires any response as it

contains no allegations against or related to URC, but instead a legal conclusion. To the extent

Paragraph 30 of the Complaint contains allegations requiring a response, URC denies those

allegations.




DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO                                    Page 4
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM
       31.     Paragraph 31 of the Complaint contains legal conclusions or arguments to which

no response is required. To the extent a response is required, it is denied.

       32.     Paragraph 32 of the Complaint contains legal conclusions or arguments to which

no response is required. To the extent a response is required, it is denied.

       33.     URC admits that it uses the telephone to attempt to collect debts. The remainder of

Paragraph 33 of the Complaint contains legal conclusions or arguments to which no response is

required. To the extent a response is required, it is denied.

       34.     URC admits the allegations in Paragraph 34 of the Complaint.

       35.     URC denies the allegations in Paragraph 35 of the Complaint, including without

limitation, that URC violated the FDCPA or engaged in unlawful conduct.

               a.      Violations of FDCPA § 1692c

       36.     URC denies the allegations in Paragraph 36 of the Complaint.

       37.     URC denies the allegations in Paragraph 37 of the Complaint.

       38.     URC admits that Plaintiff asked that URC not call Plaintiff’s telephone but denies

that URC called Plaintiff thereafter. Except insofar as admitted herein, URC denies the allegations

in Paragraph 38 of the Complaint.

               b.      Violations of FDCPA § 1692d

       39.     URC denies the allegations in Paragraph 39 of the Complaint.

       40.     URC denies the allegations in Paragraph 40 of the Complaint.

               c.      Violations of FDCPA § 1692f

       41.     URC denies the allegation in Paragraph 41 of the Complaint.

       42.     URC denies the allegations in Paragraph 42 of the Complaint.

               d.      Violations of FDCPA § 1692g

       43.     URC denies the allegation in Paragraph 43 of the Complaint.


DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO                                    Page 5
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM
       44.     URC denies the allegations in Paragraph 44 of the Complaint.

       45.     URC denies the allegations in Paragraph 45 of the Complaint.

       46.     URC denies the allegations in Paragraph 46 of the Complaint.

       47.     URC denies the allegations in Paragraph 47 of the Complaint.

       48.     URC denies the allegations in Paragraph 48 of the Complaint.

 COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

       49.     URC incorporates by reference its responses to Paragraphs 1-48 of the Complaint

as though fully set forth herein. Paragraph 49 of the Complaint contains legal conclusions or

arguments to which no response is required. To the extent a response is required, it is denied.

       50.     URC denies the allegations in Paragraph 50 of the Complaint.

       51.     Paragraph 51 of the Complaint contains legal conclusions or arguments to which

no response is required. To the extent a response is required, it is denied.

       52.     URC admits that it has used a telephone dialing service. Except insofar as admitted

herein, URC denies the remaining allegations in Paragraph 52 of the Complaint.

       53.     URC admits that it has used a telephone dialing service. Except insofar as admitted

herein, URC denies the remaining allegations in Paragraph 53 of the Complaint.

       54.     URC denies the allegations in Paragraph 54 of the Complaint.

       55.     Paragraph 55 of the Complaint contains legal conclusions or arguments to which

no response is required. To the extent a response is required, it is denied.

       56.     URC denies the allegations in Paragraph 56 of the Complaint.

       57.     URC denies the allegations in Paragraph 57 of the Complaint.

       58.     URC denies the allegations in Paragraph 58 of the Complaint.

       59.     URC denies the allegations in Paragraph 59 of the Complaint.




DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO                                    Page 6
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM
       60.     URC denies the allegations in Paragraph 60 of the Complaint.

        COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

       61.     URC incorporates by reference its responses to Paragraphs 1-60 of the Complaint

as though fully set forth herein. Paragraph 61 of the Complaint contains legal conclusions or

arguments to which no response is required. To the extent a response is required, it is denied.

       62.     Paragraph 62 of the Complaint contains legal conclusions or arguments to which

no response is required. To the extent a response is required, it is denied.

       63.     Paragraph 63 of the Complaint contains legal conclusions or arguments to which

no response is required. To the extent a response is required, it is denied.

       64.     Paragraph 64 of the Complaint contains legal conclusions or arguments to which

no response is required. To the extent a response is required, it is denied.

               a.      Violations of TDCA § 391.302

       65.     Paragraph 65 of the Complaint contains legal conclusions or arguments to which

no response is required. To the extent a response is required, it is denied.

       66.     URC denies the allegations in Paragraph 66 of the Complaint.

       67.     URC denies the allegations in Paragraph 67 of the Complaint.

       68.     URC denies the allegations in Paragraph 68 of the Complaint.

                                           II.
                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

       69.     The Complaint fails to state a claim upon which relief can be granted against URC.




DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO                                    Page 7
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM
                             SECOND AFFIRMATIVE DEFENSE

          70.   URC’s conduct was privileged and/or justified.

                              THIRD AFFIRMATIVE DEFENSE

          71.   Plaintiff’s claims are barred because any alleged acts or omissions of URC giving

rise to Plaintiff’s claims, if any, were the result of an innocent mistake and/or bona fide error

notwithstanding reasonable procedures implemented by URC to avoid any such acts or omissions.

URC at all times acted in a reasonable manner in connection with the transactions at issue in this

action.

                             FOURTH AFFIRMATIVE DEFENSE

          72.   Plaintiff’s claims are barred because URC at all times complied in good faith with

all applicable statutes and regulations.

                               FIFTH AFFIRMATIVE DEFENSE

          73.   Plaintiff’s claims are barred because the acts or omissions of which Plaintiff

complains have been approved and/or mandated, implicitly or expressly, by applicable statutes

and regulations.

                              SIXTH AFFIRMATIVE DEFENSE

          74.   URC specifically denies that it acted with any unfair or unconscionable means,

oppression, false, deceptive, or misleading representation, harassment, or abuse toward Plaintiff

or others.

                            SEVENTH AFFIRMATIVE DEFENSE

          75.   Plaintiff has not suffered any damages as a result of any alleged acts or omissions

of URC.




DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO                                    Page 8
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM
                             EIGHTH AFFIRMATIVE DEFENSE

       76.     Plaintiff’s claims are barred because his damages, if any, were caused by his own

acts or omissions, or the acts or omissions of third parties for whom URC is not responsible.

                              NINTH AFFIRMATIVE DEFENSE

       77.     All actions of URC complied with the FDCPA, TCPA and TDCA.

                             TENTH AFFIRMATIVE DEFENSE

       78.     URC asserts the affirmative defense of “bona fide error” as provided by 15 U.S.C.

§1692k(c), which provides that “a debt collector may not be held liable in any action brought under

[the FDCPA] if the debt collector shows by a preponderance of evidence that the violation was not

intentional and resulted from a bona fide error notwithstanding the maintenance of procedures

reasonably adapted to avoid any such error.”

                           ELEVENTH AFFIRMATIVE DEFENSE

       79.     Under 15 U.S.C. § 1692k(a)(3), URC reserves the right to seek its reasonable

attorney’s fees and costs should this Court find that Plaintiff’s actions were brought in bad faith

and for the purpose of harassment.

                           TWELFTH AFFIRMATIVE DEFENSE

       80.     Under Texas Finance Code § 392.403(c), URC reserves the right to seek its

reasonable attorney’s fees and costs should this Court find that Plaintiff’s actions were brought in

bad faith and for the purpose of harassment.

                         THIRTEENTH AFFIRMATIVE DEFENSE

       81.     URC specifically gives notice that it intends to rely upon such other defenses as

may become available by law, or pursuant to statute, or during any further discovery proceedings

of this case, and hereby reserves the right to amend its Answer and assert such defenses.




DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO                                     Page 9
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM
                                            III.
                                       COUNTERCLAIM

       URC files this Counterclaim against Plaintiff and would respectfully show the Court as

follows:

                          PARTIES, JURISDICTION, AND VENUE

       82.     URC is a Texas corporation with its principal place of business in Arlington, Texas.

URC conducts business in Texas.

       83.     Plaintiff purports to be a person residing in the Eastern District of Texas.

       84.     This Court has original jurisdiction of the claims and parties under 28 U.S.C. §§

1331 and 1367.

       85.     Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial part of

the events or omissions giving rise to the claim occurred in the Eastern District of Texas.

                                             FACTS

       86.     On or around October 27, 2018, Plaintiff sought medical treatment.

       87.     Prior to receiving medical treatment, Plaintiff signed a contract titled “Conditions

of Admission/Registration Treatment Authorization and Financial Responsibility” (the

“Contract”).

       88.     Plaintiff signed the Contract on October 27, 2018.

       89.     The Contract provides that, should Plaintiff’s account be referred to an attorney or

collection agency for collection, Plaintiff will pay actual attorney’s fees and collection expenses

incurred, among other things.

       90.     Plaintiff defaulted on his payments required under the Contract and Plaintiff’s debt

was referred to URC for collection.




DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO                                     Page 10
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM
       91.     Plaintiff’s debt owed under the Contract is the debt made the subject of Plaintiff’s

Original Complaint.

       92.     URC has incurred collection costs and attorney’s fees in its attempts to collect on

Plaintiff’s debt owed under the Contract for which Plaintiff is responsible.

                         COUNT ONE – BREACH OF CONTRACT

       93.     URC incorporates herein Paragraphs 82-92 the same as if fully set forth.

       94.     The Contract is a valid and binding contract.

       95.     URC has performed, tendered performance, or was excused from performing its

obligations under the Contract.

       96.     URC has incurred collection costs and attorney’s fees through its collection efforts

for which Plaintiff is responsible under the express terms of the Contract.

       97.     Plaintiff has breached the Contract by failing to pay URC for its collection costs

and attorney’s fees incurred through URC’s collection efforts.

       98.     As a result of Plaintiff’s breach of the Contract, URC has suffered damages.

                                          IV.
                                   REQUEST FOR RELIEF

       WHEREFORE, URC prays for judgment as follows:

               1. That Plaintiff takes nothing by reason of the Complaint;

               2. That the Court enter judgment in URC’s favor on its Breach of Contract claim;

               3. For its costs of suit herein;

               4. For attorney’s fees according to proof; and

               5. For such other and further relief as this Court may deem just and proper.




DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO                                   Page 11
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM
                                            Respectfully submitted,


                                            /s/ Zachary C. Farrar
                                            David J. Drez III
                                            State Bar No. 24007127
                                            david.drez@wickphillips.com
                                            Zachary C. Farrar
                                            State Bar No. 24093418
                                            zachary.farrar@wickphillips.com

                                            WICK PHILLIPS GOULD & MARTIN, LLP
                                            100 Throckmorton Street, Suite 1500
                                            Fort Worth, Texas 76102
                                            Telephone: 817.332.7788
                                            Facsimile: 817.332.7789

                                            ATTORNEYS FOR DEFENDANT UNITED
                                            REVENUE CORPORATION


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on the
following party pursuant to the Federal Rules of Civil Procedure on August 26, 2019, as follows:

       Alexander J. Taylor
       Marwan R. Daher
       Omar T. Sulaiman
       SULAIMAN LAW GROUP, LTD.
       2500 S Highland Ave, Suite 200
       Lombard, IL 60148
       ataylor@sulaimanlaw.com
       mdaher@sulaimanlaw.com
       osulaiman@sulaimanlaw.com

       Counsel for Plaintiff


                                            /s/ Zachary C. Farrar
                                            Zachary C. Farrar




DEFENDANT UNITED REVENUE CORPORATION’S ORIGINAL ANSWER TO                                Page 12
PLAINTIFF ERIC A. TERRILL’S COMPLAINT, AND ORIGINAL COUNTERCLAIM
